EXHIBIT BLUESTAR FINANCIAL GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) AS OF JUNE 30, 2009 YouChange BSFG Adjustments Pro Forma ASSETS Cash $ 21,889 $ 3 $ 21,892 Receivables 1,000 109,770 110,770 Total current assets 22,889 109,773 132,662 Other assets - TOTAL ASSETS $ 22,889 $ 109,773 $ 132,662 LIABILITIES AND STOCKHOLDERS' DEFICIT Accounts payable $ - $ 250 $ 250 Accrued expenses and other current liabilities - Short term notes payable - Related party payables 88,992 13,900 102,892 Total current liabilities 88,992 14,150 103,142 TOTAL LIABILITIES 88,992 14,150 103,142 STOCKHOLDERS' DEFICIT Common Stock 1,000 12,400 21,550 [1] 33,950 (1,000 )[1] Paid in capital 145,000 (145,000 )[1] - Accumulated deficit (67,103 ) (61,777 ) 61,777 [1] (4,430 ) 62,673 [1] Total stockholders' deficit (66,103 ) 95,623 29,520 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 22,889 $ 109,773 $ 132,662 1 EXHIBIT 99.3 (continued) BLUESTAR FINANCIAL GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the year ended June 30, 2009 YouChange BSFG Adjustments Pro Forma Revenue $ - $ - $ - Selling, general and administrative 69,153 57,277 126,430 Operating loss (69,153 ) (57,277 ) (126,430 ) Other income (expense) 2,050 2,050 Loss before income taxes (67,103 ) (57,277 ) (124,380 ) Income taxes - - Net loss $ (67,103 ) $ (57,277 ) $ (124,380 ) Net loss per share basic and diluted $ (0.01 ) $ (0.00 ) Weighted average number of shares 9,577,535 31,127,126 See notes to pro forma consensed consolidated financial statements (unaudited) 2 EXHIBIT 99.3 (continued) BLUESTAR FINANCIAL GROUP, INC. NOTES TO PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the year ended June 30, NOTE 1 – BASIS OF PRESENTATION On March 30, 2010, BlueStar Financial Group, Inc. (“BSFG”) entered into a Merger Agreement (“Agreement”) to acquire all the issued and outstanding stock of YouChange, Inc. (“YouChange”) in exchange for 21,549,591 shares of BSFG’s common stock. Upon completion of the acquisition, the existing YouChange stockholders will own approximately 64% of the outstanding common stock of the combined company. Consequently, for accounting purpose, the transaction will be accounted for as a reverse acquisition, with YouChange as the acquirer. Subsequent to the consummation of the transaction, the historical financial statements of YouChange will become the historical financial statements of the combined company and the assets and liabilities of BSFG will be accounted for as required under the purchase method of accounting. The results of operations of BSFG will be included in the consolidated financial statements from the closing date of acquisition. The purchase price is assumed to be equal to BSFG book value since BSFG had limited assets and operations, and no goodwill is recorded on the transaction. The amount ascribed to the shares issued to the YouChange members represents the net book value of BSFG at date of closing. The accompanying condensed consolidated financial statements illustrate the effect of BSFG’s reverse acquisition (“Pro Forma”) of YouChange. The condensed consolidated balance sheet as of June 30, 2009 is based on the historical balance sheets of YouChange and BSFG as of that date and assumes the acquisition took place on that date. The condensed consolidated statements of operations for the year then ended are based on the historical statements of operations of YouChange and BSFG for those periods. The pro forma condensed consolidated statements of operations assume the acquisition took place on July 1, The pro forma condensed consolidated financial statements may not be indicative of the actual results of the acquisition. In particular, the pro forma condensed consolidated financial statements are based on management’s current estimated of the allocation of the purchase price, the actual allocation of which may differ. The accompanying condensed consolidated pro forma financial statements should be read in connection with the historical financial statements of YouChange and BSFG, including the related notes, and other financial information included in filing. NOTE 2 – PRO FORMA ADJUSTMENTS The pro forma adjustments to the unaudited condensed consolidated balance sheet are as follows: [1] To reflect the reverse acquisition of YouChange equal to the book value of BSFG: Issuance of 21,549,591 shares of BSFG common stock at its book value $95,623 Elimination of YouChange capital (1,000) Elimination of BSFG accumulated deficit 61,777 Recapitalization adjustment (156,400) Cost in excess of net liabilities assumed $- 3 EXHIBIT 99.3 (continued) BLUESTAR FINANCIAL GROUP, INC. NOTES TO PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the year ended June 30, NOTE 3 - PRO FORMA NET LOSS PER COMMON SHARE The unaudited pro forma basic and diluted net loss per share are based on the weighted average number of shares of BSFG common stock outstanding during each period and the number of shares of BSFG common stock to be issued in connection with the reverse acquisition of YouChange. 4
